LEWIS, Judge.
Plaintiff instituted this action on 28 July 1988, seeking an absolute divorce, equitable distribution of marital property, child custody and child support. Plaintiff subsequently dismissed her claim for child support. Plaintiff obtained an absolute divorce from the defendant on 2 March 1989. At the time of their separation the most significant asset was a marital home with a net equity of $11,394.71, and the most significant debt taxes due for the year 1981 in the amount of $11,964.28 and for the year 1982 in the amount of $11,078.42. After a trial on the issue of equitable distribution, the trial court granted the marital home to the defendant and noted his payment of the joint marital debt to the Internal Revenue Service.
*623Plaintiff assigns as error the trial court’s granting the marital home to the defendant in exchange for his payment of the marital debt. Plaintiff argues that she dismissed the claim for child support pursuant to an unwritten agreement that the defendant would, in consideration, pay all back taxes. At trial defendant contended that under the agreement he also received plaintiff’s interest in the marital home. The plaintiff presented evidence that this was not the case and now argues that the trial court’s award of plaintiff’s interest in the home to the defendant results in an inequitable distribution of the marital property.
Our review of equitable distribution orders is limited to determining whether the court clearly abused its discretion. Andrews v. Andrews, 79 N.C. App. 228, 231, 338 S.E.2d 809, 812 (1986), disc. rev. denied, 316 N.C. 730, 345 S.E.2d 385 (1986). A discretionary order of equitable distribution must be accorded great deference. Id. The trial court heard evidence as to the informal agreement of the parties, including the plaintiff’s contention that payment of back taxes was in return for waiver of child support, and nonetheless awarded defendant the deed to the house. The trial judge’s discretion is to be upheld unless it fails to comply with the requirements of the statute, N.C.G.S. § 50-20(c). In the absence of a separation agreement, nothing in the statute requires the trial court to take a waiver of child support into account in calculating an equitable distribution. To the contrary, the determination of child support is to be made separately from that of equitable distribution. N.C.G.S. § 50-20(f) states that: “The court shall provide for an equitable distribution without regard to . . . support of the children of both parties.” Having heard the plaintiff’s testimony, the trial judge, in his discretion, declined to take the waiver of child support into account in determining the distribution. In recognition of the fact that the defendant had paid off a joint debt of $23,042.70, the court awarded the defendant the deed in the house, which had $11,394.71 in equity.
Plaintiff argues on appeal that the trial court failed to make clear findings of fact to justify its unequal distribution. Insofar as the court apparently sought to make as equal a division as possible, the court is not required to make further findings of fact to support its distribution. Weaver v. Weaver, 72 N.C. App. 409, 417, 324 S.E.2d 915, 920 (1985).
The order of the trial court is therefore,
*624Affirmed.
Judge ARNOLD concurs.
Judge COZORT dissents.